DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/22/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0054565) in view of Boerup (US 10,054,846)
Consider claim 1, Smith discloses (e.g. figure 2A-3B) a photographic filter assembly structure, comprising an attachable filter holder (210, static plate and 260, pinion gear) and at least one filter (225, magnification lens can include filters) [0041], characterized in that, the at least one filter is mounted on the attachable filter holder, when used after assembling the at least one filter and the attachable filter holder, the at least one filter is flexible when it is adjusted to slide up and down and to turn left and right relative to the attachable filter holder (see figures 2A-3B, with respect to pinion gear 260, the lens 225 is configured to slide up and down and turn right and left, since the pinion gear slides up and down and turns right and left), wherein a shape of the at least one filter is different from a shape of the attachable filter holder (the shape of the optical component is different than the shape of the mounting component), wherein the attachable filter holder is configured for exterior attachment to a photographic camera and wherein the configuration of the attachable filter prevents abutment between the filter and the photographic camera (the mounting component contacts with the camera of the device and prevents abutment between the optical component and the device) [0024-0031].  However, Smith does not explicitly disclose that the shape of the at least one filter is rectangle the at least one filter is mounted on the attachable filter holder in a way of magnetic attraction.  Smith and Boerup are related as filter devices for cameras.  Boerup discloses disclose that the shape of the at least one filter is rectangle (see figure 5, filter 4000 is rectangular) the at least one filter is mounted on the attachable filter holder in a way of magnetic attraction (the filter is attached via magnets) [col. 7, lines 4-
Consider claim 2, the modified Smith reference discloses (e.g. figure 5 of Boerup) a photographic filter assembly, wherein a fixed frame is provided around the filter (the filter coupling element includes a fixed frame around filter 400), and a magnetic material being provided in the fixed frame (magnets 408 are provided in the light filter peripheral device), and the attachable filter holder is provided with a mounting area for mounting the filter (see figure 5, the camera has a mounting area for mounting the optical element), at least the mounting area being made of a material that can be magnetically attracted to the magnetic material (the connection is magnetic) [col. 7, lines 4-34 of Boerup].
Consider claim 3, the modified Smith reference discloses (e.g. figure 5 of Boerup) a photographic filter assembly, wherein the fixed frame comprises an upper frame, a lower frame, a left frame and a right frame, the magnetic material being provided in at least the left frame and the right frame (i.e. when viewed in cross-section, the magnetic material is in the right and left frames as they are at the right and left sides) col. 7, lines 4-34 of Boerup].
Consider claim 7, the modified Smith reference discloses (e.g. figures 2A-3B of Smith) a photographic filter assembly, wherein at least the left frame or the right frame is provided with a scale, the scale configured to allow slideable adjustment of the 
Consider claim 8, the modified Smith reference discloses (e.g. figures 2-5) a photographic filter assembly, wherein only the mounting area is made of the material that can be magnetically attracted to the magnetic material (see figure 5, magnet 408 is attracted to the magnetic material.  The remainder can be made of plastic or other non-ferromagnetic material) [col. 6, lines 10-34 of Boerup].
Claims 4-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0054565) in view of Boerup (US 10, 054,846) as applied to claim 1 above, and in further view of Garvey et al. (2015/0355431) (of record).
Consider claim 4, the modified Smith reference does not explicitly disclose a photographic filter assembly, wherein the left frame and the right frame are respectively provided with a hollow groove and a first U-shaped groove, and the upper frame and the lower frame are respectively provided with a second U-shaped groove, both ends of the upper frame and both ends of the lower frame being respectively provided with a convex block, the left frame and the right frame being respectively fitted with a left side and a right side of the filter via the first U-shaped groove, the upper frame and the lower frame being respectively fitted with an upper side and a lower side of the filter via the second U-shaped groove, the magnetic material being provided in the hollow groove, the convex blocks being respectively inserted into both ends of the hollow groove such that the fixed frame is assembled.  Smith and Garvey are related as filter holders.
Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly, wherein the left frame and the right frame are respectively provided with a hollow groove and a 
Consider claim 5, the modified Smith reference discloses (e.g. figures 5-6 of Garvey) a photographic filter assembly, wherein a section of adhesive is provided in the first U-shaped groove and/or the second U-shaped groove (the magnet is retained by a suitable adhesive) [0042 of Garvey].  However, the modified Smith reference does not explicitly disclose that the adhesive is double-sided tape.  Although the modified Smith reference does not explicitly disclose that the adhesive is double sided tape, it would have been obvious to a person of ordinary skill in the art before the effective filing date  since an adhesive is disclosed and there are a finite potential ways in which the adhesive can be selected (i.e. tape, liquid adhesive).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the adhesive of the modified Smith reference to be double sided adhesive in order to use a readily available, strong bonding material that does not need to be cured. 
Consider claim 6, the modified Smith reference does not explicitly disclose that a depth of the first U-shaped groove and/or of the second U-shaped groove is ranged from 1.5mm to 2 mm.  Although the depth of the grooves is not explicitly disclosed, it is considered to be within ordinary skill level to modify the depth of the groove. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the depth of the groove to be within the claimed range in order to provide various sizing options for the retention of the filter within the filter frame.

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 10, the modified Smith reference discloses (e.g. figures 5-6 of Garvey) a photographic filter assembly, wherein the hollow connecting ring is a circular-shaped hollow connecting ring, and the hollow connecting ring is provided with a scale (see figures 2A-3B, the pinion gear is attached to the hollow circularly shaped light shield which could work in conjunction with the connecting ring of Garvey) the scale configured to allow adjustment of the rotation of an angle of the filter (the teething of the gear and slide allow for adjustment of the rotation angle of the filter with respect to the gear; see figure 2A-3B of Smith/figure 5 of Garvey).

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 12, the modified Smith reference discloses (e.g. figures 2-5) a photographic filter assembly wherein the hollow connecting ring is a circular-shaped hollow connecting ring (see figures 2A-3B, the pinion gear is attached to the hollow circularly shaped light shield which could work in conjunction with the connecting ring of Garvey), and the hollow connecting ring is provided with a scale, the scale configured to allow adjustment of the rotation of an angle of the filter (the teething of the gear and slide allow for adjustment of the rotation angle of the filter with respect to the gear; see figure 2A-3B of Smith/figure 5 of Garvey).

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 14, the modified Smith reference discloses (e.g. figures 2-5) a photographic filter assembly, wherein the hollow connecting ring is a circular-shaped hollow connecting ring (see figures 2A-3B, the pinion gear is attached to the hollow circularly shaped light shield which could work in conjunction with the connecting ring of Garvey), and the hollow connecting ring is provided with a scale, the scale configured to allow adjustment of the rotation of an angle of the filter (the teething of the gear and slide allow for adjustment of the rotation angle of the filter with respect to the gear; see figure 2A-3B of Smith/figure 5 of Garvey).

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 16, the modified Smith reference discloses (e.g. figure 2A-3B of Smith) a photographic filter assembly, wherein the hollow connecting ring is a circular-shaped hollow connecting ring (see figures 2A-3B, the pinion gear is attached to the hollow circularly shaped light shield which could work in conjunction with the connecting ring of Garvey), and the hollow connecting ring is provided with a scale, the scale configured to allow adjustment of the rotation of an angle of the filter (the teething of the gear and slide allow for adjustment of the rotation angle of the filter with respect to the gear; see figure 2A-3B of Smith/figure 5 of Garvey).

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 18, the modified Smith reference discloses (e.g. figures 2A-3B of Smith) a photographic filter assembly, wherein the hollow connecting ring is a circular-shaped hollow connecting ring (see figures 2A-3B, the pinion gear is attached to the hollow circularly shaped light shield which could work in conjunction with the connecting ring of Garvey), and the hollow connecting ring is provided with a scale, the scale configured to allow adjustment of the rotation of an angle of the filter (the teething of the gear and slide allow for adjustment of the rotation angle of the filter with respect to the gear; see figure 2A-3B of Smith/figure 5 of Garvey).

 Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly wherein the filter assembly structure comprises at least two filters, a hollow connecting ring being provided between each of the adjacent filters, the hollow connecting ring and the at least two filters being fixed in a way of magnetic attraction (see figure 5, multiple optical elements can be attached via magnetic attraction) [0035-0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference, as taught by Garvey, in order to utilize a filter holder that allows for a plurality of filters to be used together.
Consider claim 20, Smith discloses (e.g. figures 2A-3B) a photographic filter assembly structure comprising:
a)    an attachable filter holder (210, static plate and 260, pinion gear) and at least one filter (225, magnification lens can include filters) [0041], wherein the attachable filter is configured for exterior attachment to a photographic camera and the configuration prevents abutment between the filter and the photographic camera (see figures 2A-3B, the optical component is attached to the mounting component such that there is no direct abutment between the filter and the camera),  the at least one filter, when used after assembling the at least one filter and the attachable filter holder, the at 
b) a fixed frame encloses the at least one filter, wherein the fixed frame further comprises an upper frame, a lower frame, a left frame and a right frame (a frame is provided around the filter; see figures 2A-3B).
  However, Smith does not explicitly disclose that the shape of the at least one filter is rectangle the at least one filter is mounted on the attachable filter holder in a way of magnetic attraction.  Smith and Boerup are related as filter devices for cameras.  Boerup discloses that the fixed frame comprises an upper frame, a lower frame, a left frame and a right frame, the magnetic material being provided in at least the left frame and the right frame (i.e. when viewed in cross-section, the magnetic material is in the right and left frames as they are at the right and left sides), the shape of the at least one filter is rectangle (see figure 5, filter 4000 is rectangular) and that the at least one filter is mounted on the attachable filter holder in a way of magnetic attraction (the filter is attached via magnets) [col. 7, lines 4-34].  It would have been obvious to a person of 
The modified Smith reference does not explicitly disclose a photographic filter assembly, wherein the left frame and the right frame are respectively provided with a hollow groove and a first U-shaped groove, and the upper frame and the lower frame are respectively provided with a second U-shaped groove, both ends of the upper frame and both ends of the lower frame being respectively provided with a convex block, the left frame and the right frame being respectively fitted with a left side and a right side of the filter via the first U-shaped groove, the upper frame and the lower frame being respectively fitted with an upper side and a lower side of the filter via the second U-shaped groove, the magnetic material being provided in the hollow groove, the convex blocks being respectively inserted into both ends of the hollow groove such that the fixed frame is assembled.  The modified Smith reference and Garvey are related as filter holders.
Garvey et al. discloses (e.g. figures 5-6) a photographic filter assembly, wherein the left frame and the right frame are respectively provided with a hollow groove and a first U-shaped groove (80/81, cylindrical walls, depicted as top and bottom in figure 5), and the upper frame and the lower frame are respectively provided with a second U-shaped groove (i.e. not shown in figure 5), both ends of the upper frame and both ends of the lower frame being respectively provided with a convex block (i.e. magnet portion on the outer side), the left frame and the right frame being respectively fitted with a left side and a right side of the filter via the first U-shaped groove (the filter is fitted into the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872